AO 72A
(Rev. 8/82)

In the United States District Court
For the Southern District of Georgia
Waycross Division

AHMED FERNANDEZ, *
4 *
Petitioner, * CIVIL ACTION NO.: 5:18-cv-49
*
*
v_ *
*
WMRDENTRACYJOHN& *
ek
Respondent *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 18. Petitioner Ahmed Fernandez
(“Fernandez”) filed Objections. Dkt. No. 19. In his
Objections, Fernandez asserts he is entitled to 357 days credit
against his federal sentence-from February 9, 2016, until
February 6, 2017.1 ld; at 3. Fernandez contends he was
sentenced on February 9, 2016, and, thus, his federal sentence
began on that date. ;d;

Nothing in Fernandez’s Objections challenges the Magistrate

Judge’s analysis and recommended disposition in this case.

 

 

1 By the Court’s calculation, Fernandez seeks credit for 363 days, not
357 days.

 

A072A
(Rev.s/sz)

 

 

Fernandez overlooks the fact he has already been credited with
his requested time-and then some-against his state sentence.
Dkt. No. 18, pp. 14, 15. In addition, even though Fernandez was
sentenced in his federal proceedings on February 9, 2016, he was
returned to state custody on February lB, 2016. ld; at p. 12
(citing Dkt. No. 8-2, pp. 3, 22). Fernandez’s federal sentence
did not commence until September 18, 2017, which is the date he
was in exclusive federal custody. l§; at pp. l3, 15 n.9.

Thus, the Court OVERRULES Fernandez'$ ObjectiOnS and ADOPTS
the Magistrate Judge’s Report and Recommendation. The Court
GRANTS in part and DENIES in part Respondent’s Motion to
Dismiss, DENIES Fernandez’s § 2241 Petition, DIRECTS the Clerk
of Court to CLOSE this case and enter the appropriate judgment
of dismissal, and DENIES Fernandez in forma pauperis status on

appeal.

so oRDERED, this 'Ll§ da of /4J0hd_wcfkm , 2019.
' \

 

NQN(/LISA GODBEY wooD, JUDGE
UN:TED sTATEs DIsTRIcT coURT
soUTHERN DIsTRIcT oF GEoRGIA

 

